Name: Commission Regulation (EC) No 743/94 of 30 March 1994 amending Regulation (EC) No 646/94 opening a standing invitation to tender for the export of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/76 Official Journal of the European Communities 31 . 3. 94 COMMISSION REGULATION (EC) No 743/94 of 30 March 1994 amending Regulation (EC) No 646/94 opening a standing invitation to tender for the export of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 646/94 (^ opens a standing invitation to tender for the export to Algeria of 100 000 tonnes of durum wheat held by the Greek intervention agency ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 'Article 5a 1 . The successful tenderer shall notify the storer and the Greek intervention agency in writing at least five days in advance of his intention to remove the merchandise . 2 . Before the lot awarded is removed, the Greek intervention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 0 ­ Where the final results of the analysis of the sample indicate a significant difference between the quality of the durum wheat to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation, the successful tenderer may refuse the merchandise. A significant difference shall be a specific weight of less than 76 kg/hi, a level of broken grains of more than 9 % and a discrepancy of one percentage point for the moisture content, ten points for the Hagberg falling index, one percentage point for the protein content, ten percentage points for the impurities referred to under B.2, B.3 and B.4 and a half a percen ­ tage point for the impurities referred to under B.5, the percentage admissible for noxious grains, damaged grains and ergor, however, remaining as laid down in the Annex to Regulation (EEC) No 689/92. 3 . Where the successful tenderer refuses the merchandise, as provided for in the second subpara ­ graph of paragraph 2 above, the Greek intervention agency shall supply him with another lot of interven ­ tion durum wheat of the requisite quality, at no extra charge, within eight days. 4. If removal of the durum wheat is delayed by more than five days with relation to the date of accep ­ tance of the lot to be removed by the successful tenderer for reasons imputable to the Greek interven ­ tion agency, Greece shall be responsible for the payment of compensation. 5. All risks and storage costs shall be borne by the successful tenderer from the time of removal . HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EC) No 646/94 the following Article shall be inserted : 0 OJ No L 74, 20 . 3 . 1992, p. 18 .' (&gt;) OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . (Ã  OJ No L 80, 24. 3 . 1994, p. 14. 31 . 3 . 94 Official Journal of the European Communities No L 87/77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission